Citation Nr: 0939610	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  04-25 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss. 

2.  Entitlement to an effective date earlier than June 19, 
2002 for the award of service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Patricia A. Talpins, Counsel 


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008). 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

This matter initially came before the Board of Veterans' 
Appeals ("BVA" or "Board") on appeal from a September 2002 
rating decision of the Department of Veterans Affairs 
("VA") Regional Office ("RO") in Sioux Falls, South Dakota 
in which the RO reopened the appellant's previously denied 
claim of entitlement to service connection for defective 
hearing but denied the claim on its merits.  In that same 
decision, the RO denied the appellant's claim of entitlement 
to service connection for tinnitus.  The appellant, who had 
active service from September 1950 to September 1954, 
appealed the denial of his service connection claims to the 
BVA.  Thereafter, the RO referred the case to the Board for 
appellate review.    
 
In a November 2006 decision, the Board (1) affirmed the 
reopening of the appellant's bilateral hearing loss claim, 
(2) denied the appellant's claim of entitlement to service 
connection for right ear hearing loss and (3) remanded claims 
of entitlement to service connection for left ear hearing 
loss and tinnitus.  The appellant appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (the "Court").  In June 2008, the Court vacated and 
remanded the portion of the Board's November 2006 decision 
denying service connection for right ear hearing loss in 
light of a Joint Motion to Remand submitted by the parties. 
See May 2008 Joint Motion for Partial Remand; June 2008 Court 
order.  As such, the appeal as to the appellant's right ear 
hearing loss claim was returned to the Board for compliance 
with the instructions set forth in the May 2008 Joint Motion 
to Remand.  In light of these instructions and a September 
2008 letter from the appellant's attorney, the Board remanded 
the appellant's right ear hearing loss claim to the RO for 
further development in October 2008.  The requested 
development has been completed, and this issue has been 
returned to the Board for further review.

In terms of the appellant's tinnitus claim, the Board 
observes that the RO granted service connection for tinnitus 
in a March 2007 rating decision.  At that time, the RO 
assigned the appellant's service-connected tinnitus a 10 
percent disability rating effective June 19, 2002. March 2007 
rating decision.  The appellant appealed the assigned 
effective date to the BVA. See June 2007 Notice of 
Disagreement; February 2008 Statement of the Case; April 2008 
VA Form 9.  While the RO scheduled a BVA Video Conference 
hearing for the appellant in April 2009 in relationship to 
his earlier effective date claim, the appellant subsequently 
cancelled his request to appear. See October 2008 BVA 
decision, pgs. 2-3; March 2009 letter from the RO to the 
appellant.  As such, the appellant's earlier effective date 
claim has also been certified to the Board for review. See VA 
Form 8.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  Right ear hearing loss was not shown on examination on 
entrance into active duty.

3.  The evidence of record is clear and unmistakable that the 
appellant entered service with a pre-existing right ear 
hearing disorder.

4.  The evidence of record is clear and unmistakable that the 
appellant's pre-existing right ear hearing disorder did not 
permanently increase in severity beyond its natural 
progression during the appellant's period of active service.

5.  The preponderance of the evidence is against finding that 
the appellant manifested a right ear hearing loss disorder 
attributable to service or that such a disorder manifested 
within one year of the appellant's separation from service.  

6.  The appellant's claim of entitlement to service 
connection for tinnitus, in the form of a VA Form 21-3138, 
Statement in Support of Claim, was received by VA on June 19, 
2002.

7.  The preponderance of the evidence is against finding that 
the appellant submitted an unadjudicated informal claim of 
entitlement to service connection for tinnitus prior to June 
19, 2002.  


CONCLUSIONS OF LAW

1.  A right ear hearing disorder clearly and unmistakably 
pre-existed service and was not aggravated by service, and 
the presumption of soundness at entry is rebutted. 38 
U.S.C.A. § 1111 (West 2002 & Supp. 2008).

2.  Right ear hearing loss was not incurred in or aggravated 
by active service, and right ear sensorineural hearing loss 
may not be presumed to have been incurred or aggravated in 
service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 
(2008).

3.  The criteria for the assignment of an effective date 
prior to June 19, 2002 for the grant of service connection 
for tinnitus have not been met. 38 U.S.C.A. §§ 38 U.S.C.A. §§ 
1155, 5103, 5103A, 5110 (West. 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 ("VCAA") that became 
law in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence. 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 38 
C.F.R. § 3.159 (2008).  

With respect to the appellant's claim of entitlement to 
service connection for a right ear hearing disorder, the 
Board finds that VA has met all statutory and regulatory 
notice and duty to assist provisions. See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326.  Prior to the adjudication of 
the appellant's claim, a letter dated in July 2002 fully 
satisfied the duty to notify provisions. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The appellant was aware from this 
letter that it was ultimately his responsibility to give VA 
any evidence pertaining to his service connection hearing 
loss and tinnitus claims.  The July 2002 letter informed the 
appellant that additional information or evidence was needed 
to support his service connection claims; and asked the 
appellant to send the information to VA. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) [Pelegrini II].  To the 
extent the July 2002 letter was deficient in any respect, the 
appellant was provided a second VCAA notice informing him of 
the evidence necessary to substantiate his right ear hearing 
disorder claim in December 2008.  Thereafter, the appellant's 
hearing loss claim was readjudicated and the appellant was 
provided a Supplemental Statement of the Case in August 2009. 
Mayfield  v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) 
[Mayfield III].

In making the foregoing findings, the Board observes that 38 
C.F.R. § 3.159 
(VA's regulation concerning VA assistance in developing 
claims) was revised during the pendency of this appeal.  
These revisions became effective as of May 30, 2008, and 
several portions of the revisions are pertinent to the case 
at hand. See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  
Notably, the final rule removes the third sentence of 38 
C.F.R. § 3.159(b)(1), which had stated that VA will request 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim.  The final rule also 
removes the fourth sentence of 38 C.F.R. § 3.159(b)(1), 
previously indicating that if VA does not receive the 
necessary information and evidence requested from the 
claimant within one year of the date of the notice, VA cannot 
pay or provide any benefits based on that application.  The 
revised sentence reflects that the information and evidence 
that the claimant is informed that he or she is to provide 
must be provided within one year of the date of the notice.  
Finally, under 38 C.F.R. § 3.159(b)(3), no duty to provide 
section 38 U.S.C.A. § 5103(a) notice arises upon receipt of a 
Notice of Disagreement ("NOD") or when, as a matter of law, 
entitlement to the benefit claimed cannot be established.  VA 
may continue to have an obligation to provide adequate 
section 38 U.S.C.A. § 5103(a) notice despite receipt of an 
NOD if the claim was denied and compliant notice was not 
previously provided. See Mayfield v. Nicholson, 444 F.3d 
1328, 1333-34 (Fed. Cir. 2006) [Mayfield II]. 

With respect to the appellant's claim of entitlement to an 
earlier effective date for his (recently) service-connected 
tinnitus, the Board observes for the record that a claim for 
an earlier effective date for an increased rating is a 
downstream issue from the grant of an increased rating. 
Grantham v. Brown, 114 F.3d 1156 (1997).  VA's General 
Counsel has held that no VCAA notice is required for such 
downstream issues. VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 
5, 2004); cf. Huston v. Principi, 17 Vet. App. 370 (2002).  
The Board is bound by the General Counsel's opinion. See 38 
U.S.C.A. § 7104(c); VAOPGCPREC 8-2003; 69 Fed. Reg. 25180 
(May 5, 2004).  Since the appellant's service connection 
tinnitus claim was granted and an effective date was assigned 
in the March 2007 rating decision referenced above, the Board 
finds VA's duty to notify under 38 U.S.C.A. § 5103(a) is 
discharged. See Sutton v. Nicholson, 20 Vet. App. 419 (2006); 
see also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006); 
Goodwin v. Peake, 22 Vet. App. 128 (2008) (holding that as to 
the notice requirements for downstream earlier effective date 
claims following the grant of service connection, "that 
where a claim has been substantiated after enactment of the 
VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream elements").  

In terms of VA's duty to assist, a review of the claims file 
reveals that the appellant's service treatment records, VA 
treatment records and identified private medical records have 
been obtained, to the extent possible. 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issues decided 
herein, is available (for the RO to obtain) and not part of 
the claims file.  In this regard, the Board observes that the 
appellant has been afforded several VA examinations in 
relationship to his right ear hearing disorder and tinnitus 
claims. See VA medical opinions dated in September 2002, 
April 2004, February 2007 and August 2009.  When VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
As set forth in greater detail below, the Board finds that 
the VA examinations obtained in this case collectively are 
adequate as they are predicated on a review of the claims 
folder and medical records contained therein; contain a 
description of the history of the disabilities at issue; 
document and consider the appellant's complaints and 
symptoms; and contain medical opinions where requested with 
supporting rationale and references to the record.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect 
to the issues on appeal has been met. 38 C.F.R. § 3.159(c) 
(4).   

Lastly, the Board notes for the record that the appellant has 
been provided with an explanation of disability ratings and 
effective dates pertaining to his right ear hearing loss 
claim. See December 2008 letter from the RO to the appellant; 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Regardless, since the Board concludes below that the evidence 
is against the appellant's claim of entitlement to service 
connection for right ear hearing loss, any questions as to 
the appropriate disability rating or effective date to be 
assigned to this claim are rendered moot; and no further 
notice is needed. Id.  

In light of the foregoing, the Board concludes that VA has 
met all statutory and regulatory notice and duty to assist 
provisions applicable to the claims at hand; and any error in 
failing to provide adequate pre-adjudicative notice under 38 
U.S.C.A. 
§ 5103(a) in regards to the appellant's claims was harmless. 
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  Therefore, since there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board will proceed to a merits 
analysis of the appellant's claims. 

B.  Service connection for a right ear hearing disorder

In this case, the medical evidence clearly reveals that the 
appellant has been diagnosed with profound sensorineural 
right ear hearing loss. See October 2003 VA medical record; 
August 2009 VA medical opinion, p. 3.  In this appeal, the 
appellant seeks service connection for a right ear hearing 
disorder he contends developed during his period of service. 
See May 1967 and February 2004 RO hearing transcripts; June 
1957, August 2002 and June 2004 statements in support of 
claim.  In seeking service connection, the appellant 
acknowledges that he experienced right ear symptomatology 
prior to service and that he consulted with a "medicine 
man" for this symptomatology. See February 2004 RO hearing 
transcript.  However, in terms of his current right ear 
hearing loss, the appellant contends that this disorder 
developed as a direct result of his exposure to acoustic 
trauma in service. Id.  

The Board has carefully reviewed all of the evidence of 
record, including but not limited to the appellant's 
contentions; the appellant's service records; private 
treatment reports; private records and VA outpatient 
treatment and examination reports, but finds that the 
preponderance of the evidence is against the appellant's 
service connection right ear hearing loss claim.  Although 
the Board has an obligation to provide adequate reasons and 
bases supporting this decision, it is not required to discuss 
each and every piece of evidence in a case.  The relevant 
evidence, including that submitted by the appellant, will be 
summarized where appropriate.

Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a pre-existing injury 
or disease contracted in the line of duty, in the active 
military, naval or air service. See 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303(a).  Service connection may also be granted 
for certain chronic diseases, such as sensorineural hearing 
loss, when such disease is manifested to a compensable degree 
within one year of separation from service. 38 U.S.C.A. 
§§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that a disease was incurred 
in service. 38 C.F.R. §§ 3.303, 3.304.  Generally, to prove 
service connection, the record must contain: (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances, lay testimony, of an in-service 
incurrence or aggravation of an injury or disease and (3) 
medical evidence of a nexus or relationship between the 
current disability and the in-service disease or injury. Pond 
v. West, 12 Vet. App. 341, 346 (1999); Caluza v. Brown, 7 
Vet. App. 498 (1995).  

The United States Court of Appeals for Veterans Claims (the 
"Court") has held that the absence of evidence of a hearing 
loss disability in service is not fatal to a veteran's claim. 
See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The 
Court has also held that evidence of a current hearing loss 
disability and a medically sound basis for attributing such 
disability to service may serve as a basis for a grant of 
service connection. See Hensley v. Brown, 5 Vet. App. 155, 
159 (1993).  For the purposes of applying the laws 
administered by VA, impaired hearing is considered a 
disability when a veteran's auditory thresholds (puretone 
decibel loss) in one of the frequencies 500, 1000, 2000, 3000 
and 4000-Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the above-mentioned 
frequencies are 26 decibels or greater.  Impaired hearing for 
VA purposes may also be found when a veteran's speech 
recognition scores, using the Maryland CNC Test, are less 
than 94 percent. See 38 C.F.R. § 3.385. 

VA regulations provide that every veteran shall be taken to 
have been in sound condition when examined, accepted and 
enrolled into service, except as to defects, infirmities or 
disorders noted at the time of the examination, acceptance 
and enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service. 38 U.S.C.A. 1111.  A pre-existing injury or disease 
will be considered to have been aggravated by active 
military, naval, or air service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease. See 38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during service.  This includes medical 
facts and principles that may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service. Id.; see also VAOPGCPREC 3-2003.  

1.	Clear & unmistakable evidence of a pre-existing right 
ear disorder  

Turning to the presumption of soundness in this case, a 
review of the appellant's service entrance examination 
reveals that neither a right ear disorder nor right ear 
hearing loss was "noted" at the time the appellant entered 
service. September 1950 report of medical examination.  In 
this regard, the Board observes that the appellant's ears 
were reported as normal upon physical examination into 
service and his hearing was recorded as 15/15 on the 
whispered voice test. Id.  In light of the information 
contained in the appellant's service medical examination, the 
Board finds that the presumption of sound condition applies 
to the appellant's right ear hearing at the time he entered 
service. See 38 U.S.C.A. 1111.  As such, the Board must 
analyze the evidence to determine whether the presumption of 
soundness remains attached or whether it is rebutted by clear 
and unmistakable evidence that (1) the appellant's right ear 
hearing disorder pre-existed service and (2) if so, whether 
the pre-service right ear hearing disorder was aggravated 
during service. Id. 

Turning to the question of whether there is clear and 
unmistakable evidence that the appellant entered service with 
a pre-existing right ear disorder, the Board initially 
observes that the claims file contains statements and hearing 
testimony from the appellant in which the appellant asserts 
that he did not enter service with a pre-existing right ear 
disorder; as well as lay evidence supportive of the 
appellant's claim. February 2004 RO hearing transcript.  In 
this regard, the appellant's parents submitted a statement in 
December 1960 in which they reported that they did not know 
of the appellant having any trouble with his ears other than 
normal earaches prior to service. December 1960 statement 
from H.J. and B.J.  Another statement contained in the claims 
file dated in December 1960 is signed by teachers from the 
appellant's high school and a school clinic nurse.  This 
statement indicates that records from the Public Health 
Service dated from 1937 to 1949 were reviewed and showed the 
appellant as having normal hearing.  Additionally, the 
appellant's teachers reported that they did not know of the 
appellant having any trouble with is ears other than normal 
ear aches at his school from 1947 to 1949. December 1960 lay 
statement.  According to lay statements from the appellant's 
friends M.M. and G.S., these gentlemen knew the appellant 
after he separated from service and observed that he appeared 
unable to hear out of his right ear.  According to G.S., the 
appellant told him that he had lost some hearing in the Air 
Force. See November 1966 lay statements.  Lastly, the Board 
observes that the claims file contains a statement dated in 
December 1966 in which a nurse reported that she saw the 
appellant in either October 1954 and November 1954 at a 
hospital; and that the appellant told her that he began 
having hearing loss during the military.  Additionally, the 
nurse indicated in her statement that she recalled the 
appellant having poor hearing in the right ear at that time. 
December 1966 statement from G.B.B., R.N. 

A review of the appellant's service file reveals that the 
appellant complained of having a recurrent earache and 
decreased hearing in May 1951. See service treatment records 
dated in May 1951, June 1951 and July 1951.  At that time, 
the appellant indicated that his decreased hearing had only 
been present for 1 1/2 months and claimed to have only 
noticed it since arrival at his base.  However, he also 
reported that he had suffered from earaches for years prior 
to his entrance into service and that he had consulted a 
specialist, just prior to service, in July or August 1950 for 
frequent earaches and slight hearing loss.  Additionally, the 
appellant stated that he was given an audiogram at that time 
which he believed showed some hearing loss.  Id.  Physical 
examination of the appellant's ears revealed a calcarious 
plaque in the lower anterior quadrant of the right ear.  
There was no apparent deafness to conversational tones in the 
right ear; and the appellant's left ear was negative.  Tuning 
fork test revealed no lateralization and bone conduction 
which was better on the right than air conduction.  Whispered 
voice testing was 20/15 in the left ear and 20/0 in the right 
ear.  Spoken voice test revealed 20/15 in the left ear and 
10/4 in the right ear. Id.  Subsequently, the appellant was 
afforded several audiograms to test his hearing. See 
audiogram charts dated in June 1951, July 1951, August 1951, 
October 1951, October 1952, June 1952 and undated audiogram.  
Unfortunately, other than an August 1951 audiogram (discussed 
below), interpretations of the appellant's audiometric tests 
were not included in the service file.  

Additional service records dated in July 1951 reveal that the 
appellant was hospitalized for hearing problems. See service 
treatment records dated in July 1951 and August 1951.  The 
appellant reported at that time that he had had ear trouble 
all his life and that he had many earaches as a child.  The 
appellant also indicated that a specialist told him in July 
1950 that his hearing probably could be improved with an 
operation.  In terms of current symptomatology, the appellant 
denied having tinnitus or vertigo.  Physical examination 
revealed a plaque in the anteroinferior quadrant of the right 
ear.  The examiner noted no apparent deafness to 
conversational voice.  The appellant's whispered voice 
testing revealed 20/15 in the left ear and 20/0 in the right 
ear.  Spoken voice testing was 20/15 in the left ear and 20/4 
in the right ear.  Audiometric examination revealed marked 
deafness in the right ear, as manifested by a fairly good 
shadow curve.  The diagnosis was deafness in the right ear, 
cause unknown. Id.  

The appellant was then transferred to Walter Reed Hospital.  
Physical examination at that time revealed right ear hearing 
loss that was found to be primarily conductive.  The 
appellant's left ear hearing was reported as negative.  It 
was noted that the appellant's hearing loss was felt to be 
one-sided otosclerosis.  The appellant was ultimately 
diagnosed with otosclerosis, conduction deafness with 
fixation of staples, right side only. See August 1951 service 
treatment records.  An audiogram conducted during this time 
frame indicates that the appellant was found to have the 
following puretone thresholds, in decibels:    




HERTZ



500
1000
2000
3000
4000
RIGHT
55 (70)
65 (75)
75 (85)
n/a
85 (90)
LEFT
0 (15) 
5 (15) 
0 (10) 
n/a
10 (15)

For the record, the Board observes that prior to November 
1967, audiometric results were reported in standards set 
forth by the American Standards Association ("ASA").  Since 
November 1, 1967, those standards have been set by the 
International Standards Organization - American National 
Standards Institute (ISO-ANSI).  In order to facilitate data 
comparison, the ASA standards from the appellant's VA 
examination have been converted to ISO-ANSI standards and are 
in the parentheses on the chart. 

In October 1951, the appellant was seen for complaints of 
being practically deaf in the right ear and having constant 
ringing in the left ear. October 1951 service treatment 
records.  Subsequent testing revealed that the appellant had 
0/15 in the right ear and 15/15 in the left ear for both 
conversational and whispered voice testing.  The appellant 
was noted to have chronic catarrhal otitis media on the right 
and conductive deafness due to the otitis media.  Although 
the report indicates the conductive deafness on the "left", 
it appears to be an error based on the reported findings 
which shows hearing impairment on the right.  The appellant 
was told to remain away from loud noises and gunfire at that 
time. Id.  

Service treatment records dated in July 1952 reveal that the 
appellant reported experiencing pain in his ear, as well as 
dizziness and tinnitus.  The medical record notes that the 
appellant had been evaluated at Walter Reed one year earlier 
and diagnosed with otosclerosis, his "PULHES" physical 
profile had been changed to a "2" in terms of his hearing, 
and that he had been sent to general duty. July 1952 service 
treatment records.  The appellant reported during this time 
frame that his hearing had not become worse since he was sent 
to general duty.  Audiometric testing revealed that the 
appellant had total deafness of the right ear and severe 
hearing loss of the left ear. Id.  However, the appellant's 
medical examiner appears to have questioned the severity of 
the appellant's hearing loss and/or his complaints of 
tinnitus.  He also indicated that he disagreed with the 
verbal diagnosis of otosclerosis in light of the lack of more 
clinical evidence of pathology. Id.  He agreed to go along 
with the appellant's profile H2 and recommendation of 
avoidance of exposure to loud noise, but with the caveat that 
he felt the appellant's hearing disability should be 
considered minimal until such time as there was more clinical 
evidence of pathology. Id.  Subsequently, the appellant 
reported right ear tinnitus. See August 1952 and October 1952 
service treatment records.  He was ultimately diagnosed as 
having conductive hearing loss in the right ear, cause 
unknown, possible otosclerosis, and possible early perceptive 
loss in the left ear, cause unknown. Id.    

In June 1953, the appellant again reported having dizziness 
and tinnitus and was hospitalized. See June 1953 service 
treatment records.  Physical examination revealed that both 
of the appellant's tympanic membranes were intact, but had 
scarring and calcified plaques.  There were no perforations.  
Left ear testing was 15/15 for both conversation and 
whispered voice.  However, the appellant did not hear 
anything in his right ear. Id.  The appellant's initial 
diagnosis of perceptive bilateral deafness with total loss of 
hearing on the right was changed to bilateral deafness due to 
degeneration of the acoustic nerve, cause undetermined. Id.  
In one record, the appellant's examiner noted that there was 
no change in the appellant's June 1953 physical findings in 
comparison to those noted in his October 1951 and July 1952 
medical records. See June 1953 record regarding appellant's 
ENT evaluation (under the section titled "recommendation," 
the examiner stated 
"there is no change in the physical findings of the patient 
over those noted in 22 October 1951 and 10 July 1952").  
Service medical records dated in May 1954 reveal that the 
appellant again reported having ringing in his ears.  In June 
1954, he was diagnosed with otosclerosis in the right ear.  
Thereafter, the appellant's ears were examined during his 
September 1954 separation examination.  At that time, the 
appellant's ears were reported as being normal and his 
hearing was listed as 15/15 in the whispered and spoken voice 
tests. See September 1954 report of medical examination.   

In terms of reviewing the above-referenced service treatment 
records and lay statements of record in the context of VA's 
presumption of soundness, the Board finds that the 
appellant's service records essentially document a recorded 
history provided by the appellant of pre-service right ear 
symptomatology consisting of frequent earaches and some 
hearing loss; and contradict the lay statements to the extent 
that those statements minimize or failed to observe the 
severity of the appellant's pre-service ear symptomatology. 
See service treatment records Dated in May 1951, June 1951 
and July 1951.  Further, as to the credibility of the lay 
statements on the issue of observable hearing loss prior to 
service, the Board also notes that service treatment records 
dated in May 1951 and in July 1951 note no apparent deafness 
to conversational tones in the right ear despite the clearly 
documented hearing loss shown on audiological testing.  While 
the appellant's self-reported history of pre-service ear 
problems does not constitute evidence of a pre-existing 
condition for VA purposes, his statements can be considered 
together with all of the other material evidence in the 
claims file in the Board's analysis as to inception of his 
right ear hearing disorder.  See generally Crowe v. Brown, 7 
Vet. App. 238 (1995); 38 C.F.R. § 3.304(b)(1).  In this 
regard, the Board also notes its consideration of the fact 
that the appellant was found to have normal hearing of the 
right ear upon his entrance into service pursuant to the 
whispered and spoken voice hearing test.  However, this test 
is not necessarily sufficiently sensitive to rule out the 
presence of a high frequency impairment. See Godfrey v. 
Brown, 8 Vet. App. 113 (1995) (Board conceded that the 
whispered voice test "cannot detect hearing loss with 
anywhere near the precision of an audiogram").  As such, the 
appellant's findings of normal hearing upon his entrance into 
(and ironically, his separation from) service are of limited 
probative value to the analysis of this claim.  

In addition to the foregoing, the Board observes that 
although the appellant reported to his military examiner in 
1951 that he had noticed a decrease in his hearing after his 
arrival upon base, he also told the examiners that he had 
seen a medical specialist in July 1950 (prior to his entrance 
into service) about his ear trouble and was informed by this 
specialist that his hearing probably could be improved with 
an operation. July 1951 service treatment records; February 
2004 RO hearing transcript, pgs. 1-4. Even though the claims 
file does not contain contemporaneous medical notes providing 
details of the appellant's July 1950 consultation, the 
extensive inservice repeat audiological evaluations clearly 
show right ear symptomatology that existed prior to service.  
Whether such symptomatology actually constituted a pre-
existing right ear disorder is a medical question.  As such, 
the Board turns to the post-service medical evidence in this 
case. 

In terms of post-service medical treatment, the Board 
observes that the claims file contains a March 1957 private 
medical record that references the appellant's complaints of 
a bleeding right ear and a diagnosis of a ruptured ear drum.  
Physical examination at that time revealed that the appellant 
had 90 percent hearing loss in the right ear. See private 
medical records dated from March 1957 to June 1957.  In July 
1957, the appellant was afforded a VA audiological 
examination, during which he reported experiencing 
intermittent right ear bleeding.  In terms of medical 
history, the appellant also reported that he had had problems 
with his ears prior to entering service and that he had seen 
a specialist in Rapid City, S.D., because of poor hearing on 
the right in 1950 (prior to the time he went into the Armed 
Forces). July 1957 VA examination report, p. 1.  After 
undergoing an audiological examination, the appellant was 
diagnosed as having mixed type moderately severe hearing loss 
on the right, possibly due to clinical otosclerosis with 
cochlear degeneration, which the examiner opined existed 
prior to service.  The appellant's hearing on the left was 
noted to be essentially normal. Id.  

Thereafter, in March 1966, the appellant was afforded another 
VA audiological examination for the purposes of determining 
his eligibility for treatment and compensation.  Physical 
examination of the appellant's ears at that time revealed 
normal hearing on the left and inner ear type hearing loss on 
the right.  An audiogram conducted on that date was found to 
be consistent with the above-referenced conclusion. See March 
1966 VA examination report.  The appellant was then examined 
in May 1967, at which time a VA physician indicated that the 
appellant had a slight retraction of the right ear drum with 
mild hearing loss.  The appellant's left ear drum was 
reported as normal and his hearing on the left was found not 
to be impaired.  The VA physician indicated that the 
appellant's medical findings were consistent with otitis 
media on the right side and the diagnosis of otosclerosis. 
Id.  However, in March 1978, the appellant was evaluated by a 
private examiner. See March 1978 private medical records; 
December 1979 statement from the appellant.  Although the 
appellant's private medical records only reflect a diagnosis 
of, in pertinent part, a profound mixed loss of hearing in 
the right ear and the examiner's recommendation that the 
appellant use a hearing aid and be retested bi-yearly to keep 
track of his hearing loss, the appellant reported in a 
December 1979 statement that his physician told him that it 
was his [the Doctor's] understanding that no matter what the 
cause of the hearing loss, if a person goes into the service 
with normal hearing and comes out with a documented hearing 
loss, then the hearing loss is service-connected. Id.  

Chronologically, the appellant was next seen in October 2001 
by a private clinical audiologist. See October 2001 private 
medical record.  At that time, the appellant reported that he 
experienced sudden onset hearing loss, accompanied by some 
vertigo and tinnitus, lasting approximately 2 weeks following 
exposure to small arms fire during basic training in the 
early 1950s. Id., p. 1.  The appellant indicated that his 
tinnitus and vertigo went away, but the hearing loss 
remained.  He also stated that he was told by in-service 
physicians that his hearing loss in the right ear was 
otosclerosis and was not service-related.  The October 2001 
private audiologist indicated that the appellant provided him 
with several previous audiological reports that the examiner 
indicated were inconsistent as to their conclusions, i.e., 
the type of hearing loss.  The audiologist stated that his 
first test on the appellant revealed a conductive component 
to his hearing loss on the right side, but it was not seen on 
subsequent tests and might very well have been due to 
undermasking of the left ear during the bone conducting 
tests.  He reported that the appellant's pure-tone air and 
bone conduction audiograms showed a severe high frequency 
sensorineural hearing loss of the left ear and a profound 
sensorineural hearing loss on the right ear.  Based upon the 
information available to him, the audiologist opined that the 
appellant's hearing loss in the left ear was consistent with 
a noise-induced type of sensorineural hearing loss.  He 
indicated that the appellant's right ear showed a profound 
sensorineural hearing loss for which the etiology was 
unknown.  The physician listed several possible causes, 
including severe acoustic trauma.  However, he opined that 
the condition in the right ear was not consistent with 
otosclerosis. Id.  

Thereafter, in September 2002, the appellant was afforded 
another VA audiological examination.  At that time, 
audiometric testing confirmed hearing loss in both ears; and 
the appellant was diagnosed with severe sensory hearing loss 
in the right ear and a mild to severe high frequency 
sensorineural hearing loss in the left ear.  September 2002 
VA examination report.  The examiner noted in her report that 
the appellant acknowledged during service to seeing an ear 
specialist that diagnosed right-sided hearing loss prior to 
service; that the appellant's induction and separation 
examinations appeared to be in error since the whispered 
voice testing did not isolate the ears nor adequately test 
hearing in the higher frequency ranges; the appellant was 
seen several times during service for right ear hearing loss; 
audiograms performed during service were consistent with a 
severe hearing loss on the right and normal hearing with an 
80 decibel hearing loss at 4000 and 6000-Hertz; the 
audiograms revealed no significant change in hearing 
thresholds for either ear during service; and even though 
there was reasonable doubt regarding the cause of the right 
ear hearing loss, the fact still remained that there was a 
pre-existing problem prior to entering service and the 
audiograms that were performed did not suggest evidence of 
aggravating factors during military service.  Based on the 
foregoing, the examiner opined that it was less than likely 
that the appellant's hearing loss was related to military 
service. Id.  Thereafter, in an April 2004 addendum, the 
above-referenced audiologist indicated that she had reviewed 
the appellant's claims file once again in light of new 
medical evidence associated with the file (discussed below) 
and the appellant's statements.  After doing so, she 
indicated that her medical opinion remained the same in that 
she believed the appellant had a pre-existing hearing loss in 
the right ear prior to service and there was no significant 
change in his hearing during service. April 2004 VA addendum 
opinion.  
  
In January 2004, a private medical doctor submitted a 
statement in support of the appellant's claim.  In that 
statement, the medical doctor indicated that the appellant 
entered service with basically normal hearing; and that when 
he left the service in the early 1950s, his hearing started 
to diminish.  He stated that at the present time (in 2004), 
the appellant had severe hearing loss in the right ear which 
probably was not otosclerosis.  In his opinion, the 
appellant's right ear hearing loss was more than likely 
related to sensorineural hearing loss due to acoustic trauma 
during service. January 2004 private medical opinion; see 
also December 2003 Beltone audiogram.  

Additionally, in February 2004, a retired nurse practitioner 
provided a letter in support of the appellant's claim which 
stated that she had reviewed the appellant's service records, 
his pre-service school records and the medical 
records/opinions contained in the claims file. February 2004 
private medical opinion.  In doing so, the nurse noted that 
the appellant's service entrance examination revealed no 
defects, diseases, or physical limitations; and that his 
whispered voice test was 15/15.  Id., p. 1.  During service, 
the appellant complained of hearing loss, tinnitus, and 
dizziness.  Two examinations noted a change of hearing 
profile from a "1" to a "2".  She indicated that the 
appellant's diagnoses were inconsistent.  The nurse 
practitioner also reported that she had reviewed the October 
2001 private report and the VA examiner's private report.  
She also noted that the lay evidence indicated no preservice 
ear problems.  In sum, she concluded that the appellant had 
normal hearing on his enlistment examination; during service, 
he sought care for hearing loss; his hearing status changes 
during service; and that during service, he was given 
restricted duty from loud noises.  She opined that there was 
no pre-existing medical record supporting the appellant's 
self-reported history of hearing loss and the lay evidence 
showed otherwise. Id., pgs. 1-2.  The medical records showed 
restricted noise and duty precautions against airplane and 
gunfire noise.  Therefore, it was her opinion that the 
appellant's hearing loss was more than likely related to 
military service. Id., p. 2.  

Lastly, the Board observes that another addendum VA medical 
opinion was associated with the claims file in August 2009 
that is pertinent to the analysis of the appellant's right 
ear hearing disorder claim.  The Board requested the addendum 
opinion in its October 2008 BVA decision in light of an 
apparent inconsistency in the September 2002 VA medical 
opinion of record. See Joint Motion for Remand; October 2008 
BVA decision, pgs. 3-4.  This opinion, provided by the same 
VA audiologist that examined the appellant in September 2002 
and prepared the April 2004 VA addendum report, indicates 
that the appellant's claims file was reviewed in detail for 
the purpose of determining whether or not the appellant had a 
right ear disorder prior to service; and if so, whether such 
a disorder permanently increased in severity during the 
appellant's period of service. August 2009 VA medical 
opinion, p. 1.  The VA audiologist also acknowledged being 
asked to addressed the apparent inconsistency referenced 
above. Id.  After extensively discussing the appellant's 
medical history and medical records, the VA audiologist 
diagnosed the appellant with a profound sensorineural right-
sided hearing loss and a mild to severe sensorineural hearing 
loss of the left ear. Id., p. 3.  In responding to questions 
posed by the Board in its October 2008 remand, the 
audiologist stated that the evidence revealed that the 
appellant was administered the whispered-voice hearing test 
in September 1950, not an audiogram. Id.  Although the 
appellant's whispered-voice test indicated that the appellant 
had normal hearing, this result was essentially not reliable 
due to the fact that (1) the whispered-voice test cannot be 
used as an accurate representation of separate ear hearing 
ability and (2) records throughout the appellant's claims 
file suggested that the appellant had a pre-existing hearing 
loss in the right ear that was missed on enlistment 
examination. Id., pgs. 3-4.  After considering all of the 
information available to her, the VA audiologist ultimately 
opined that the appellant clearly had a right-sided pre-
existing hearing loss before he entered service. Id., p. 4.  

In providing her August 2009 medical opinion, the VA 
audiologist relied upon the appellant's service medical 
records that indicated to her that the appellant had a 
longstanding right-sided hearing loss that had been occurring 
and that the appellant had right ear problems prior to 
service. Id.  In addition, the audiologist indicated in her 
report that she disagreed that the appellant's hearing loss 
was sensorineural in nature while in service. Id.  In this 
regard, the audiologist noted that the appellant's medical 
records revealed tuning fork testing was performed in 1951 
that suggested the appellant had a mixed component to his 
right sided hearing loss back in 1951.  An actual hearing 
test dated in September 1951 also showed an air bone gap for 
the right ear, which the audiologist stated would have 
suggested that the appellant had a mixed hearing loss 
present, and also revealed the appellant's bone conduction 
was masked.  In addition, the audiologist observed that 
during his 1966 VA hearing examination, the appellant's right 
ear showed a continued mixed hearing loss. Id.  In light of 
the foregoing, the VA audiologist opined that it was likely 
that the appellant's hearing in the right ear was a diagnosis 
of otosclerosis with neural degeneration, resulting in the 
obvious sensorineural hearing loss at the current time. Id.  
She indicated that if the appellant's right ear hearing loss 
would have been due to sudden hearing loss or noise induced 
hearing loss, the appellant's audiograms would have indicated 
a sensorineural type of hearing loss, not a mixed or 
conductive hearing loss. Id., pgs. 4-5.  Based upon her 
review of the evidence, the audiologist believed that the 
appellant's right sided hearing loss was pre-existing prior 
to service and was conductive/mixed in nature from the very 
beginning. Id., 
p. 5.    

In terms of evaluating the post-service medical evidence in 
this case in the context of the presumption of soundness, the 
Board finds the VA medical opinions of record to be more 
persuasive and credible when compared to the private medical 
opinions contained in the claims file regarding the question 
of whether the appellant entered service with a pre-existing 
right ear disorder.  In this regard, the Board observes that 
the VA audiologist who provided the September 2002, April 
2004 and August 2009 medical opinions has extensively 
reviewed all of the appellant's statements and medical 
records, in addition to the other evidence contained in the 
claims file.  In her most recent 5-page report, the 
audiologist discussed in detail the appellant's history and 
medical findings, and her opinion is consistent with the 
documentary record in terms of the appellant's diagnosis of 
otosclerosis and her explanation as to why she believes the 
appellant's current sensorineural hearing loss is related to 
that diagnosis.  

In contrast, the Board finds the October 2001 private medical 
opinion not to be particularly persuasive in light of the 
fact that the audiologist did not mention, much less discuss, 
the appellant's acknowledged prior history of earaches before 
service and also stated that he could not draw a conclusion 
regarding etiology which would not be speculative.  Although 
this private audiologist stated that he did not believe that 
the appellant had otosclerosis, he did not opine regarding 
whether the appellant had a pre-existing right ear hearing 
loss and/or whether or not it was aggravated during service.  
The Board finds the January 2004 private medical opinion also 
unpersuasive as it did not refer to any specific in-service 
findings at all.  Lastly, while the Board finds the February 
2004 private medical opinion to be much more detailed and 
credible than the other private medical opinions, the Board 
ultimately finds it less persuasive than the August 2009 VA 
medical opinion in light of the fact that the nurse 
practitioner who prepared the February 2004 report focused on 
varying diagnoses, but did not comment on the lack of any 
significant change in the appellant's audiograms during 
service.  The nurse practitioner stated that the appellant's 
being placed on restricted status provide support for 
aggravation, however, again, she did not comment on the 
specific clinical findings in that regard and did not address 
the many in-service audiograms documenting the extent of the 
appellant's right ear hearing loss.  In contrast, the August 
2009 VA audiologist discussed in detail the appellant's 
service records and history in support of her ultimate 
conclusions.  Her medical opinion is well reasoned, detailed, 
consistent with other evidence of record, and included a 
review of the claims file. See Prejean v. West, 13 Vet. App. 
444, 448-9 (2000) (factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion.).

Therefore, after reviewing all of the evidence of record and 
analyzing the information contained in the appellant's 
service treatment records, the appellant's statements and 
testimony, the lay statements of record, the post-service 
medical evidence of record and the medical opinions contained 
in the claims file, the Board finds that the evidence is 
clear and unmistakable that the appellant entered service 
with a pre-existing right ear hearing defect, characterized 
as right ear hearing loss. See Gahman v. West, 12 Vet. App. 
406 (1999).  Thus, the Board next turns to the question of 
whether there is clear and unmistakable evidence that the 
appellant's right ear hearing defect was not aggravated 
during service. 

        2.  Clear & unmistakable evidence that ear disorder was 
not aggravated 

In addressing the second prong of the presumption of 
soundness (i.e., aggravation), the Board once again turns to 
the appellant's service records.  In doing so, the Board 
finds while it is clear from a review of these records 
(discussed in detail above) that the appellant experienced 
some increased symptomatology related to his right ear while 
he was in service (see service treatment records dated from 
May 1951 to September 1954), the Board must determine based 
on the medical evidence of record whether this symptomatology 
consisted of an actual worsening of the appellant's pre-
existing condition or temporary flare-ups of the disorder.  
As the answer to this question requires medical expertise, 
the Board turns to the medical opinions contained in the 
claims file to address this issue.  

Turning to the medical evidence in this case, the Board 
observes that even though the claims file contains numerous 
private and VA medical opinions addressing the etiology of 
the appellant's right ear hearing loss in terms of whether 
the hearing loss existed prior to service (all discussed in 
detail above), only the VA medical opinions dated in 
September 2002, April 2004 and August 2009 address the issue 
of aggravation.  Although appellant's counsel argues that the 
issue of aggravation has not been sufficiently addressed in 
the VA opinions contained in the claims file (see September 
2009 response to supplemental statement of the case), the 
Board does not agree.  In this regard, the Board observes 
that the VA audiologist who examined the appellant in 
September 2002 in relationship to his right ear hearing loss 
claim (and provided addendum medical opinions in April 2004 
and August 2009) ultimately opined that the appellant entered 
service with a pre-existing right ear disorder that she found 
was not aggravated during service. September 2002 VA 
examination report, p. 3; April 2004 VA addendum opinion; 
August 2009 VA medical opinion, p. 4.  In justifying her 
opinion, the VA audiologist referred to her review of the 
appellant's service audiograms that she stated revealed no 
significant change in the appellant's hearing thresholds for 
either ear during his period of service. Id.  In addition, 
the audiologist essentially opined that the appellant had a 
diagnosis of otosclerosis with neural degeneration while he 
was in service (that manifested prior to service); and that 
his current diagnosis of sensorineural hearing loss 
subsequently manifested as a natural progression of this pre-
service disorder. August 2009 VA medical opinion, p. 4.  

To the extent that appellant's counsel argues that the issue 
of aggravation has not been addressed concerning the 
appellant's period of service from September 1950 until his 
first audiogram in June 1951 (see September 2009 response to 
supplemental statement of the case), the Board finds that the 
August 2009 audiologist provided a negative medical opinion 
in regards to this issue as well.  Specifically, the Board 
observes that the VA audiologist opined that the appellant's 
pre-existing right ear disorder had not been aggravated after 
taking into consideration (and discussing in detail) the 
appellant's medical records that showed the appellant's 
tuning fork hearing testing performed in 1951 suggested the 
appellant had a mixed component to his right sided hearing 
loss back in 1951; and a September 1951 hearing test that 
showed an air bone gap for the right ear, which suggested to 
the audiologist that the appellant had a mixed hearing loss 
present and masked bone conduction. August 2009 VA medical 
opinion, p. 4.  In addition, the audiologist observed that 
the appellant's right ear showed a continued mixed hearing 
loss at the time of his 1966 VA hearing examination, rather 
than sensorineural hearing loss. Id.  After considering this 
evidence in conjunction with the other evidence contained in 
the appellant's claims file, the VA audiologist essentially 
opined that the appellant entered service with a diagnosis of 
otosclerosis with neural degeneration and pre-existing right 
sided hearing loss that was conductive/mixed in nature from 
the very beginning that remained conductive/mixed in nature 
during the appellant's period of service. Id., pgs. 4-5.   As 
such, she essentially determined that the appellant's hearing 
loss was not aggravated at any point in time during the 
appellant's period of service. 

Based upon the foregoing VA medical opinions, the Board finds 
that the evidence is clear and unmistakable that the 
appellant's actual right ear hearing disorder was not 
aggravated during his period of service.  In doing so, the 
Board also notes that the analysis for determining 
aggravation for purposes of rebutting the presumption of 
soundness mimic the general standard of aggravation.  More 
specifically, since there is clear and unmistakable evidence 
that a right ear disorder was not 
aggravated during service for the purpose of rebutting the 
presumption of soundness (38 U.S.C.A. §§ 1111, 1137), it 
necessarily follows that a right ear disorder was not, in 
fact, aggravated during service. 38 U.S.C.A. §§ 1110, 1131, 
1153.  

Lastly, the Board further finds that the currently diagnosed 
right ear hearing loss disability is not otherwise 
attributable to service and/or that it first manifested 
within one year of service, as the most probative competent 
medical evidence establishes otherwise.  Specifically, the 
Board finds that the appellant's currently diagnosed right 
ear hearing loss disability is a manifestation of the pre-
existing right ear hearing loss which was not aggravated 
during service. August 2009 VA medical opinion.  In reaching 
this portion of the decision, the Board has considered the 
doctrine of doubt; however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application. See Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


C.  Earlier effective date for service connection for 
tinnitus

In addition to the foregoing, the appellant seeks the 
assignment of an effective date of June 13, 1957 for the 
grant of service connection for tinnitus. See December 2008 
statement from appellant's counsel.  

Turning to the procedural history in this case, the Board 
observes that in October 1956, the appellant submitted an 
application for compensation in which he requested service 
connection for right ear partial loss of hearing. October 
1956 application for compensation.  Pertinent evidence 
contained in the claims file at that time consisted of 
private medical records, VA medical records, a July 1957 VA 
audiological examination report and a June 1957 statement 
from the appellant.  After reviewing all of the evidence of 
record, the RO denied the appellant's hearing loss claim in a 
July 1957 rating decision. July 1957 rating decision.  
Subsequently, additional evidence was associated with the 
claims file.  The RO again denied the appellant's requests 
for service connection for a hearing condition in rating 
decisions dated in April 1961, May 1966 and December 1966.  
The appellant appealed the December 1966 denial of his 
hearing loss claim to the Board.  In an August 1967 BVA 
decision, the Board affirmed the denial of service connection 
for the appellant's defective hearing. See August 1967 BVA 
decision; see also December 1979 request to reopen; January 
1980 confirmed rating decision denying claim.   

In June 2002, the appellant submitted a VA Form 21-4138 
(Statement in Support of Claim) to the RO in which he 
indicated that he wished to refile for hearing loss as a 
service-connected disability and also wished to "file for 
service connection for tinnitus."  While the RO initially 
denied the appellant's service connection tinnitus claim in 
the September 2002 rating decision on appeal, this denial was 
reversed after additional development of the appellant's 
claim occurred.  As discussed in the Introduction above, 
service connection for tinnitus was granted in a March 2007 
rating decision; and the appellant was assigned a 10 percent 
disability rating with an effective date of June 19, 2002.  

In this appeal, appellant's counsel essentially contends that 
the appellant's June 1957 statement (referenced above) 
constituted an informal claim of entitlement to service 
connection for tinnitus that was not adjudicated in the July 
1957 rating decision. See December 2008 letter from 
appellant's counsel.  In light of the RO's recent grant of 
service connection for tinnitus and this alleged 
unadjudicated claim, counsel argues that the effective date 
of the appellant's service-connected tinnitus should be June 
13, 1957. Id.     

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency 
or indemnity based on an original claim will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later. 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  The 
effective date of an award of disability compensation to a 
veteran will be the day following separation from active 
service or date entitlement arose if the claim is received 
within one year of separation from active service; otherwise, 
it will be the date of receipt of claim, or the date when 
entitlement arose, whichever is later. 38 C.F.R. § 
3.400(b)(2)(i).  In general, "date of receipt" means the 
date on which a claim, information or evidence was received 
in VA. 38 C.F.R. § 3.1(r).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA. 38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151(a).  A claim is a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit. 38 C.F.R. § 3.1(p). VA is required to identify and 
act on informal claims for benefits. 38 C.F.R. § 3.155(a). 
See also Servello v. Derwinski, 3 Vet. App. 196, 198-200 
(1992).  In determining whether there was an earlier claim, 
the Board is required to determine all potential claims 
raised by the evidence, applying all relevant laws and 
regulations, regardless of whether the claim is specifically 
labeled as a claim for the benefit. Roberson v. Principi, 251 
F.3d 1378, 1384 (Fed. Cir. 2001).  However, an "informal 
claim must identify the benefit sought." Id.  The United 
States Court of Appeals for the Federal Circuit (the 
"Federal Circuit") has elaborated that VA "has a duty to 
fully and sympathetically develop the veteran's claim to its 
optimum in order to determine if an informal claim had been 
raised. With respect to all pro se pleadings,...VA [must] 
give a sympathetic reading to the veteran's filings by 
determining all potential claims raised by the evidence, 
applying all relevant laws and regulations." Szemraj v. 
Principi, 357 F. 3d 1370, 1372-1373 (2004).

Any communication or action, indicating intent to apply for 
one or more benefits under the laws administered by VA, from 
a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim. 38 C.F.R. § 
3.155(a).  Once service connection has been established, 
receipt of specified types of medical evidence, including VA 
examination reports, will be accepted as an informal claim 
for increased benefits. 38 C.F.R. § 3.157.  For example, the 
date of outpatient or hospital examination or date of 
admission to a VA hospital will be accepted as the date of 
receipt of such a claim. 38 C.F.R. § 3.157(b).  Since the 
appellant's appeal flows from his original claim of service 
connection, the provisions of 38 C.F.R. § 3.157 are not for 
application in the instant case.

Turning to the appellant's June 1957 statement that 
appellant's counsel contends constitutes an unadjudicated 
informal claim, the Board observes from a review of this 
statement that its primary focus is worsening symptomatology 
of the appellant's right ear and/or ears since his separation 
from service. June 1957 VA Form 8-4138 (Statement in Support 
of Claim).  Specifically, the appellant began his June 1957 
statement by reporting that his ears were in good condition 
when he went into the service; and that they "started to 
trouble him" after being on the fire ranges and around loud 
noises in service.  He indicated that he was hospitalized for 
ear trouble while in service; placed on light duty on several 
bases; and actually relieved from duty due to his ear 
trouble.  He also reported being told to avoid loud noises. 
Id.  After separating from service, the appellant reported 
that he believed his hearing in his right ear had worsened.  
In this regard, he stated that he had had "ringing [in his 
right ear] from time to time" and that his ear ached too.  
He also indicated that since separating from service, his 
right ear had bled and "ached all the way down the right 
side of [his] face." Id.  Although the appellant reported 
that he initially did not worry about the above-referenced 
symptomatology (as he essentially thought he just needed to 
avoid loud noise as he was instructed in service), he became 
worried as his symptomatology increased.  As such, he 
indicated that he went to the VA hospital in his area to seek 
medical assistance. Id.  

In terms of evaluating the above-referenced letter, the Board 
finds it clear that it constituted a claim of entitlement to 
service connection for defective hearing (as determined by 
the RO in its July 1957 rating decision).  However, even 
though the appellant referenced experiencing ringing of the 
right ear in this letter as a symptom related to his 
worsening right ear hearing, the Board finds that this single 
reference (by itself or when read in the context of the 
entire letter) does not constitute a separate claim of 
entitlement to service connection for tinnitus as it does not 
indicate that the appellant was seeking service connection 
for tinnitus at that time.  Rather, as indicated above, the 
appellant's reference to tinnitus in his June 1957 statement 
reflects his belief that this symptomatology was illustrative 
of a worsening right ear condition rather than a specific 
disorder itself.  Such a conclusion is supported by reviewing 
the contemporaneous evidence contained in the claims file at 
the time the appellant submitted his June 1957 statement, and 
is supported by the several subsequent claims for service 
connection for hearing loss and denials of those claims by 
rating decision or Board decision through 1980.  

In this regard, the Board observes that a review of the 
private medical records and VA medical records dated during 
this time frame primarily reveal complaints of worsening 
right ear hearing, dizziness, fainting spells and some right 
ear bleeding. See July 1954 VA medical records; private 
medical records dated from March 1957 to June 1957.  In terms 
of the above-referenced records, the appellant only once 
briefly referenced experiencing ringing of the ears during 
his July 1954 medical visit. July 1954 VA medical record, p. 
1.  Notably, however, he did not mention ringing of the ears 
or tinnitus during his July 1957 VA audiological examination 
nor objected when the RO failed to discuss the issue of 
tinnitus in its July 1957 rating decision. See July 1957 VA 
examination report.  Further, there was no specific 
manifested intent to claim service connection for tinnitus in 
the numerous claims filed after that date and that were 
denied by rating decisions in April 1961, May 1966, December 
1966, a Board decision in August 1967 (that subsumed the 
prior rating decision), and January 1980 rating decision.

The Board notes further, as to the prior decisions in this 
case, even assuming for the sake of argument that the record 
shows the existence of an unadjudicated tinnitus claim, 
raised along with an adjudicated hearing disorder claim, and 
the RO's decision acts (favorably or unfavorably) on one of 
the claims but fails to specifically address the other claim, 
the second claim is deemed denied, and the appeal period 
begins to run. Deshotel v. Nicholson, 457 F.3d 1258 (Fed. 
Cir. 2006).  In this situation, if a timely appeal is not 
filed, a veteran's only recourse is to file a CUE claim  - - 
- which has not been done in this case. Id.; Andrews v. 
Nicholson, 421 F.3d 1278 (Fed. Cir. 2005).  Further, to the 
extent that in Ingram v. Nicholson, 21 Vet. App. 232 (2007), 
the Court, in applying the holding in Deshotel, held that a 
reasonably raised claim remains pending until there is either 
a recognition of the substance of the claim in a RO decision 
from which a claimant could deduce that a claim was 
adjudicated or an explicit adjudication of a subsequent claim 
for the same disability.  In this case, the Board finds that 
given the several prior denials of the appellant's claim for 
hearing problems and specifically hearing loss, the prior 
rating decisions (including the July 1957 decision) and VA's 
notices to the appellant that discuss the appellant's hearing 
disorder claim, this information and evidence was sufficient 
to put the appellant on notice that his alleged tinnitus 
service connection claim was being considered and rejected, 
even though the formal adjudicative language in these 
documents did not specifically deny that claim. Ingram, at 
255; see e.g., July 1957 VA notice letter (VA notice letter 
stated in pertinent part, that service connection for 
defective hearing was denied, and that "[t]he findings show 
that your ear disability pre-existed military service and the 
further fact that the evidence does not show aggravation 
during service.)

As set forth above, a claim is a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit. 38 C.F.R. § 3.1(p).  While VA is required to 
identify and act on informal claims for benefits, it is not 
required (nor should it be expected) to view and investigate 
every symptom reported by a veteran in support of a 
particular claim as being a separate and distinct claim for 
benefits.  In this instance, the Board finds that the 
appellant's reference to experiencing ringing of the ears in 
June 1957 was illustrative of his assertion that he should be 
granted service connection for worsening hearing of the right 
ear and/or a bilateral hearing disorder, not a claim for 
tinnitus as a separate disorder.  See also Luallen v. Brown, 
8 Vet. App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. 
App. 91, 92 (1995) (the Board has the fundamental authority 
to decide in the alternative).

In this case, the appellant's claim of entitlement to service 
connection for tinnitus was received in June 2002.  VA 
regulations provide that the effective date of an award based 
on an original claim for service connection "shall not be" 
prior to the date of receipt of claim.  The pertinent 
regulation states that if the claim is not received within 
one year following separation from service, then the 
effective date is the date of claim or date entitlement 
arose, whichever is later. 38 C.F.R. § 3.400.  In the absence 
of any evidence establishing a prior service connection claim 
for tinnitus, an effective date prior to June 19, 2002 for 
the award of service connection for tinnitus is denied.  

As a preponderance of the evidence is against the award of an 
earlier effective date, the benefit of the doubt doctrine is 
not applicable in the instant appeal. See 38 U.S.C.A. § 
5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).


ORDER

Service connection for right ear hearing loss is denied.

An effective date earlier than June 19, 2002 for the grant of 
service connection for tinnitus is denied. 



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


